 



Exhibit 10.1
WHEELING-PITTSBURGH STEEL CORPORATION
2006 EMPLOYMENT AGREEMENT
This Agreement (“Agreement”), effective as of April 1, 2006 (the “Effective
Date”), replaces in its entirety, the Amended and Restated Retention Agreement
entered into as of February 16, 2005 (the “Prior Agreement”), by and between
James G. Bradley, currently residing at 4205 East Old Lake Road, Huron, OH
44839, and WHEELING-PITTSBURGH STEEL CORPORATION, a corporation organized under
the laws of the State of Delaware (the “Company”) and a wholly-owned subsidiary
of WHEELING-PITTSBURGH CORPORATION, a corporation also organized under the laws
of the State of Delaware (the “Parent”).
In consideration of the covenants and conditions herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged by each
party, the parties hereby agree as follows:

1.   EMPLOYMENT.

The Company shall employ the Executive commencing on the Effective Date, and the
Executive hereby accepts such employment, all upon the terms and conditions set
forth herein.

2.   DUTIES AND AUTHORITY.

     (a) POSITION. Executive shall serve as the Chief Executive Officer of the
Company, with those authorities, duties and responsibilities customary to that
position and such other authorities, duties and responsibilities as the Board of
Directors of Parent (the “Board”) may reasonably assign the Executive from time
to time. The Executive shall use his best efforts, including the highest
standards of professional competence and integrity, and shall devote
substantially all his business time and effort, in and to his employment
hereunder, and shall not engage in any other business activity which would
conflict with the rendition of his services hereunder, except that the Executive
may hold directorships or related positions in charitable, educational or
not-for-profit organizations, or directorships in business organizations if
approved by the Board, and make passive investments, which do not interfere with
the Executive’s day-to-day acquittal of his responsibilities to the Company.
     (b) BOARD MEMBERSHIP. Executive shall be nominated for election as a
director of Parent by the shareholders at each annual meeting during the term of
this Agreement (or at each annual meeting at which his then current term as a
director would otherwise expire), and if so elected by the shareholders,
Executive shall serve as a member of the Board. The Executive acknowledges that
the election of directors is the prerogative of the shareholders, acting in
their sole discretion and, accordingly, that

 



--------------------------------------------------------------------------------



 



the failure of the shareholders to approve his nomination to membership on the
Board for any term does not constitute a violation of this Agreement. In the
event the Executive is elected as a member of the Board, any determination or
action required of or permitted to the Board under this Agreement shall exclude
the vote of the Executive. In addition, in the event the Executive is elected as
a member of the Board, the Executive shall recuse himself from any such Board’s
discussion pertaining to the terms and conditions of his employment by the
Company, whether pursuant to this Agreement or otherwise.

3.   TERM.

     (a) GENERAL. This Agreement shall have effect as of the Effective Date, and
shall remain in effect until March 31, 2007 subject to earlier termination under
Section 5 or extension as described below. The period from the Effective Date
until this Agreement shall have expired in accordance with this Section or been
terminated in accordance with Section 5 is hereafter referred to as “the term
hereof” or “the term of this Agreement.” The term hereof shall be extended
automatically for an additional year as of April 1, 2007 and as of each
subsequent annual anniversary of such date (each such extension date is referred
to herein as a “Renewal Date”) unless at least one hundred twenty (120) days
prior to any such Renewal Date either party shall have given notice to the other
party that the term of this Agreement shall not be so extended.
     (b) SURVIVAL OF CERTAIN PROVISIONS. Notwithstanding anything else herein
contained, the provisions of Sections 4 through 7 hereof shall survive the
termination of this Agreement and of the Executive’s employment hereunder.

4.   COMPENSATION.

In return for his services hereunder, the Executive shall be entitled to (i) the
Salary as specified below, (ii) bonuses, to the extent provided below, and
(iii) certain fringe benefits, to the extent provided below.
     (a) SALARY. Starting with the Effective Date, the Company shall pay the
Executive, in accordance with the Company’s customary payroll practices for
executives, salary at an annual rate of $520,000, subject to annual review and
upward adjustment at the determination of the Board (as so adjusted, the
Executive’s “Salary”).
     (b) BONUS. In addition to the Salary, the Executive shall be to entitled to
participate in the Company’s existing short-term incentive plan for executives,
as the same may be amended from time to time by the Board. The Board may also
award other bonuses from time to time in its discretion.
     (c) LONG-TERM INCENTIVES. The Executive shall be awarded such equity
incentive awards as the Board or the Compensation Committee shall determine from
time to time in their discretion.
     (d) FRINGE BENEFITS. The Executive will be eligible for and entitled to
participate in other benefits maintained by the Company for its senior executive
officers,

- 2 -



--------------------------------------------------------------------------------



 



as such benefits may be modified from time to time for all such employees, such
as its medical, dental, 401(k), accident, disability, and life insurance
benefits, on a basis not less favorable than that applicable to other executives
of the Company. Any such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable policies of the Company and
(iii) the discretion of the Board or any administrative or other committee
provided for in or contemplated by such plan, exercised in accordance with
applicable law. The Executive will also be entitled to the following:
          (i) Subject to the Company’s standard policies, four (4) weeks of
vacation per calendar year (or any longer period as shall be provided under the
Company’s general vacation policies), without reduction in Salary, to be taken
at such times and intervals as shall be determined by the Executive subject to
the reasonable business needs of the Company and to Company policies as in
effect from time.
          (ii) Appropriate office space, administrative support, e.g.,
secretarial assistance, and such other facilities and services as are suitable
to the Executive’s position and adequate for the performance of the Executive’s
duties.
          (iii) The use of a company car. The Company shall be responsible for
the purchase price or lease payment and shall pay or reimburse all of the
Executive’s expenses for gasoline for use of the Company car, and maintenance
and insurance of his Company car, subject to such reasonable reporting
requirements as may be specified by the Company and/or the Internal Revenue
Service. The Executive shall keep and submit records of his business and
personal use of the automobile. The Executive acknowledges that his personal use
of the automobile will result in additional taxable income to him.
          (iv) Up to $10,000 per annum in reimbursement of legal and personal
tax preparation and planning assistance.
          (v) Payment or reimbursement of the cost of membership for himself and
his immediate family in one country club and one business club, and
business-related use thereof.
          (vi) Payment or reimbursement of the cost, not covered by health
insurance, of one comprehensive physical examination during each year during the
term of this Agreement.
Executive acknowledges that he will have no right to cash compensation in lieu
of any of the specific foregoing fringe benefits except with respect to vacation
pay, and then only to the extent, if any, allowed by the Company’s vacation pay
policies as in effect from time to time.
     (e) EXPENSES. The Executive will be entitled to reimbursement of all
reasonable expenses, in accordance with the Company’s policy as in effect from
time to time and on a basis not less favorable than that applicable to other
executives of the Company, including, without limitation, telephone, travel and
entertainment expenses

- 3 -



--------------------------------------------------------------------------------



 



incurred by the Executive in connection with the business of the Company,
subject to such reasonable substantiation and documentation as may be specified
by the Company.
     (f) INDEMNIFICATION. The Company shall, and the Company shall use its best
efforts to cause the Parent and any subsidiaries or affiliates it may now or
hereafter have to, indemnify the Executive to the maximum extent permitted by
law and regulation in connection with any liability, expense or damage which the
Executive incurs as a result of the Executive’s employment and positions with
the Company and its current or future subsidiaries as contemplated by this
Agreement, provided that the Executive shall not be indemnified with respect to
any matter as to which he shall have been adjudicated in any proceeding not to
have acted in good faith in the reasonable belief that his action was in the
best interest of the Company and its subsidiaries. The Company, on behalf of
itself and its current and future subsidiaries, hereby confirms that the
occupancy of all offices and positions which in the future are or were occupied
or held by the Executive in connection with his employment under this Agreement
have been so occupied or held at the request of and for the benefit of the
Company and its subsidiaries for purposes of the Executive’s entitlement to
indemnification under applicable provisions of the respective articles of
organization and/or other similar documents of the Company and its subsidiaries.
Expenses incurred by the Executive in defending a claim, action, suit,
investigation or proceeding shall be paid by the Company in advance of the final
disposition thereof upon the receipt by the Company of an undertaking by the
Executive to repay such amount if it shall ultimately be determined that he is
not entitled to be indemnified hereunder. The foregoing rights are not exclusive
and shall not limit any rights accruing to the Executive under any other
agreement or contract or under applicable law.
     (g) PARACHUTE PAYMENT TAXES. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement or any
other agreement or arrangement of the Company received or to be received by the
Executive in connection with a Change in Control or the termination of the
Executive’s employment (all such payments and benefits, the “Total Payments”) is
determined to be subject (in whole or part) to the excise tax imposed by
Section 4999 of the Code (together with any interest or penalties imposed with
respect to such excise tax, the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including without limitation any
income taxes and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount equal to the Excise Tax. All determinations required to be
made under this Section 4(g), including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
accountants or such other certified public accounting firm reasonably acceptable
to the Company as may be designated by the Executive which shall provide
detailed supporting calculations both to the Company and the Executive.

- 4 -



--------------------------------------------------------------------------------



 



5.   TERMINATION OF EMPLOYMENT AND EFFECTS THEREOF.

     (a) TERMINATION. This Agreement and the Executive’s employment under this
Agreement may be terminated only in the following circumstances. On any
termination in accordance with this Section, the Executive (or in the event of
his death, his estate) shall be entitled to the supplemental pension payment or
payments described in (d) below if then earned. In addition, the Executive (or
in the event of his death, his estate) shall be entitled to his then Salary
earned but unpaid through the end of the month in which termination (including
death) occurred. The Company shall have only such further obligations to the
Executive (or in the event of his death, his estate), if any, as are specified
below under the applicable termination provision.
          (i) UPON DEATH. In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate.
          (ii) AS A RESULT OF DISABILITY. In the event that the Executive
becomes disabled during the term hereof within the meaning of the Company’s then
applicable long-term disability plan, the Company may terminate the Executive’s
employment without further obligation upon notice to the Executive. In the event
of such disability, the Executive will continue to receive his base salary and
benefits under Section 4 hereof until the earlier of his death or the date the
Executive becomes eligible for disability income under the Company’s then
applicable long-term disability plan or workers’ compensation insurance plan.
          (iii) BY THE COMPANY FOR CAUSE. The Company may terminate the
Executive’s employment for Cause (as defined in subsection (b) below) at any
time upon notice to the Executive setting forth in reasonable detail the nature
of such Cause.
          (iv) BY THE COMPANY OTHER THAN FOR CAUSE. The Company may terminate
Executive’s employment other than for Cause upon thirty (30) days notice to the
Executive (or at its option immediately with thirty (30) days continued
compensation, including then Salary and benefits, in lieu of such notice). In
the event of such termination, Executive (or in the event of his death following
termination, his estate) shall be entitled only to the additional amounts
described in subparagraph (A) below and the continuation of health insurance
benefits described in subparagraph (B) below:
               (A) Salary and Pro Rata Bonus Payment. If the Executive’s
employment is terminated by the Company without Cause, the Executive shall be
entitled to a payment equal to three (3) times his annual Salary at the highest
annualized rate in effect during the one year immediately preceding the date of
the date of termination, payable in a single lump sum within thirty (30) days of
termination, and a pro rata bonus in an amount determined under the terms of the
applicable Company bonus plan, payable at the same time as executive bonuses are
paid generally under the applicable Company bonus plan, but in no event later
than March 15 of the year following the year in which the termination occurs.

- 5 -



--------------------------------------------------------------------------------



 



               (B) Health Care Continuation. If at his termination of employment
by the Company without Cause the Executive is eligible to and timely elects
continued health coverage under Sections 601-607 of ERISA (“COBRA Continuation”)
then, for the period of such COBRA Continuation, the Company shall also pay that
share of the premium cost of Executive’s COBRA Continuation (and that of his
eligible dependents also electing COBRA Continuation) in the Company’s group
health plan as it pays for active employees of the Company and their dependents
generally.
          (v) BY THE EXECUTIVE. Executive may terminate his employment and this
Agreement for any or no reason whatsoever at any time. Except as provided in the
next sentence, the Executive shall give at least sixty (60) days’ advance notice
of any such termination. In the event the Executive gives notice of termination
to the Company within six (6) months following a Change of Control, but in no
event later than February 15 of the calendar year next following the calendar
year in which the Change of Control occurs, or for and within sixty (60) days of
having Good Reason (whether before, on, or after a Change of Control), but in no
event later than February 15 of the calendar year next following the calendar
year in which the Good Reason event occurs, his resignation shall be treated as
a termination of employment by the Company without Cause for purposes of
entitling him to, and he shall then be entitled to, the Salary and pro rata
bonus payment and COBRA Continuation on and subject to the terms and conditions
applicable in such circumstances under paragraph (iv) above. In the event the
Executive resigns other than in the circumstances described in the preceding
sentence, he shall not be entitled to any additional Salary or pro rata bonus
payment or COBRA Continuation. The Company may at its sole option waive the
requirement of advance notice and decline to accept the Executive’s service for
any period following its receipt of notice, but in that event Executive shall be
entitled to continued compensation in accordance with Section 4 for the entirety
of the otherwise applicable notice period as well as Salary and pro rata bonus
payment and COBRA Continuation thereafter in accordance with this paragraph if
applicable.
     (b) DEFINITIONS. For these purposes:
          (i) “Cause” means the Executive has: (A) been convicted of, or has
pled guilty or nolo contendere to any felony, or any misdemeanor involving moral
turpitude under the laws of the United States or any state or political
subdivisions thereof; (B) committed a breach of duty of loyalty which is
materially detrimental to the Company; (C) materially violated any provision of
Section 6 of this Agreement; (D) failed to perform or adhere to explicitly
stated duties or guidelines of employment or to follow the directives of the
Board (which are not unlawful to perform or to adhere to or follow and which are
within the scope of Executive’s duties) following a written warning that if such
failure continues it will be deemed a basis for a “For Cause” dismissal; or
(E) acted with gross negligence or willful misconduct in the performance of the
Executive’s duties. No act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company. Following

- 6 -



--------------------------------------------------------------------------------



 



a Change of Control, subsection (D) above shall be deleted from this definition
of “Cause.”
          (ii) “Change of Control” means the occurrence of any of the following:
(A) a merger or consolidation of Parent or the Company with or into another
person or the sale, transfer, or other disposition of all or substantially all
of the Parent’s or Company’s assets to one or more other persons in a single
transaction or series of related transactions, unless securities possessing more
than 50% of the total combined voting power of the survivor’s or acquirer’s
outstanding securities (or the securities of any parent thereof) are held by a
person or persons who held securities possessing more than 50% of the total
combined voting power of Parent immediately prior to that transaction; (B) any
person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time),
other than the Parent, the Company or an affiliate, directly or indirectly
acquires beneficial ownership (determined pursuant to Securities and Exchange
Commission Rule 13d-3 promulgated under the said Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Parent’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Parent’s stockholders; or (C) over a period of 36 consecutive months or
less, there is a change in the composition of the Board such that a majority of
the members of the Board (rounded up to the next whole number, if a fraction)
ceases to be composed of individuals who either (1) have been members of the
Board continuously since the beginning of the 36-month period referred to above
or (2) have been elected or nominated for election as Board members during such
period by at least a majority of the members Board described in the preceding
clause (1) who were still in office at the time that election or nomination was
approved by the Board, provided, however, that a Change of Control shall be
deemed to have occurred in any event if, by reason of one or more actual or
threatened proxy contests for the election of directors or otherwise, a majority
of the Board shall consist of individuals, other than directors referred to in
clause (1) above, whose election as members of the Board occur within such
36-month period at the request or on behalf of the same person or group of
persons (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended and in effect from time to time).
          (iii) “Good Reason” means (A) the assignment to the Executive of any
duties inconsistent with the Executive’s status as the Chief Executive Officer
of the Company or a meaningful alteration, adverse to the Executive, in the
nature or status of the Executive’s responsibilities; (B) permanent relocation
of his principal place of employment to a location more than seventy-five miles
distant from his principal place of employment as of the Effective Date; (C) a
reduction by the Company in the Executive’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all senior executives of
the Company and all senior executives of any person in control of the Company;
(D) the failure by the Company to continue in effect any compensation plan in
which the Executive participates which is material to the Executive’s total
compensation, or the failure by the Company to continue the Executive’s
participation therein on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants; (E)

- 7 -



--------------------------------------------------------------------------------



 



the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s pension, life insurance, medical, health and accident, or disability
plans at any time subsequent to the Effective Date, or the taking of any action
by the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by the
Executive at any time subsequent to the Effective Date; or (F) the receipt by
the Executive of notice from the Company in accordance with Section 3(a) that
the term of this Agreement shall not be extended as provided in that section;
provided, however, that the events described in (D) and (E) above shall not
constitute “Good Reason” where they are the direct result of the elimination or
modification of benefit plans or arrangements by the Company with respect to
employees generally.
     (c) CESSATION OF AUTHORITY ON TERMINATION. Immediately upon the Executive
terminating or being terminated from his position with the Company for any
reason or no reason, the Executive will stop serving the functions of the
terminated or expired position, or any other positions with any affiliate, and
shall be without any of the authority of or responsible for any position. On
request of the Board, at any time following his termination of employment for
any reason or no reason, the Executive shall resign from the Board if then a
member and the board of directors of the Company or any other subsidiary of
Parent or which he is then a member.
     (d) NO OBLIGATION TO MITIGATE. Executive shall not be required to seek
other employment or income to reduce any amounts payable to the Executive by the
Company under this Section. Further, the amount of any payment or benefit
provided for by this Section shall not be reduced by any compensation earned by
the Executive as the result of employment by another employer, retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
     (e) RELEASE OF CLAIMS. Notwithstanding the foregoing, the Executive shall
not be entitled to any additional amounts under this Section unless within
twenty-one (21) days following his termination he shall have executed and
delivered to the Company a general release of claims in the form attached hereto
as Exhibit A.
     (f) SUPPLEMENTAL PENSION. Section 5(f) of the Prior Agreement provided for
a supplemental pension to be paid to the Executive under the terms and
conditions specified in that section. This supplemental pension arrangement is
subject, in whole or in part, to the requirements of Section 409A of the
Internal Revenue Code. Pursuant to the provisions of the proposed regulations
and other published guidance of the Internal Revenue Service under Section 409A,
and the payment election made thereunder by the Executive prior to January 1,
2006, the Company, in full satisfaction of its obligations to the executive with
respect to such supplemental pension, shall make a lump sum payment to the
Executive on August 31, 2006 of $1,737,477 less any and all applicable tax
withholdings. The parties acknowledge that this payment on August 31, 2006 would
have been due at such time under the Executive’s predecessor agreement, the
Post-Bankruptcy Amended and Restated Retention Agreement, effective as of
August 1, 2003. At no time shall the Executive be deemed to have any

- 8 -



--------------------------------------------------------------------------------



 



right, title, or interest in or to any specified asset or assets of the Company
by reason of his right to the foregoing payment. The Company reserves the right
in its sole and exclusive discretion to insure or otherwise provide for the
obligations of the Company undertaken in this subsection or to refrain from the
same, and to determine the extent, nature, and method thereof. Any rights the
Executive may have under this section shall be those of a general, unsecured
creditor of the Company. In the event of the Executive’s death prior to payment
of this lump sum amount, such payment shall be made to the Executive’s surviving
spouse, and if none, to the Executive’s estate.

6.   PROVISIONS RELATING TO EXECUTIVE CONDUCT AND TERMINATION OF EMPLOYMENT.

     (a) CONFIDENTIALITY. The Executive recognizes and acknowledges that certain
assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees or others
in a confidential relationship with the Company and any persons controlling,
controlled by or under common control with the Company (each, an “Affiliate”)
and their respective employees, officers and partners), and relating to the
Company’ or any Affiliate’s business (including, without limitation, information
regarding clients, customers, pricing policies, methods of operation,
proprietary computer programs, sales, products, profits, costs, markets, key
personnel, formulae, product applications, technical processes, and trade
secrets), as such information may exist from time to time, which the Executive
acquired or obtained by virtue of work performed for the Company, or which the
Executive may acquire or may have acquired knowledge of during the performance
of said work. The Executive agrees that at all times during his employment and
thereafter (including periods after the term of this Agreement), he will keep
and maintain all Confidential Information and all of the affairs of the Company
and its Affiliates confidential, and will not, except (1) as necessary for the
performance of his responsibilities hereunder or (2) as required by judicial
process and after three days prior notice to the Company unless required earlier
by a court order or a legal requirement, disclose to any person for any reason
or purpose whatsoever, directly or indirectly, all or any part of the
Confidential Information of the Company and its Affiliates. The Executive is not
bound by the restrictions in this paragraph with respect to any information that
becomes public other than as a consequence of the breach by the Executive of his
confidentiality obligations hereunder or is disclosed without an obligation of
confidentiality. The Executive can disclose all information to his personal
advisors subject to becoming liable for any violation by them of Executive’s
confidentiality obligations.
     (b) RETURN OF MATERIALS. The Executive agrees that on the termination of
his employment, however such termination may occur, the Executive will promptly
return to the Company all materials and other property from time to time held by
the Executive and proprietary to the Company including without limitation any
documents incorporating, reflecting or reproducing in whole or in part any
Confidential Information, credit cards, and the like.

- 9 -



--------------------------------------------------------------------------------



 



     (c) NON-SOLICITATION AND NON-COMPETE. The Executive agrees that,
          (i) during the term hereof, he will not, directly or indirectly,
either as a principal, agent, employee, employer, stockholder, co-partner or in
any other capacity whatsoever, engage in any outside activity, whether or not
competitive with the business of the Company, that could foreseeably give rise
to a conflict of interest or otherwise interfere with his duties and obligations
to the Company;
          (ii) during the term hereof and for twenty-four (24) months after the
term, he will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other capacity whatsoever,
solicit, hire or attempt to hire, or assist others in soliciting, hiring or
attempting to hire, any individual employed by the Company at any time while the
Executive was also so employed, or encourage any such individual to terminate
his or her relationship with the Company; and
          (iii) during the term hereof and for twenty-four (24) months after the
term, he will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other capacity whatsoever,
engage in or undertake any planning for any activity which is competitive with
the business of the Company, as conducted or under consideration at any time
during his employment by the Company.
     (d) REASONABLENESS OF RESTRICTIONS. The restrictions against activities set
forth in subsection (c) above are considered by the parties to be reasonable for
the purposes of protecting the business of the Company. If any restriction is
found by a court of competent jurisdiction to be unenforceable because it
extends for too long a period of time, over too broad a range of activities or
in too large a geographic area, that restriction shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.
     (e) NONINTERFERENCE. In the event of any dispute under this Agreement or
otherwise relating to the Executive’s relationship with the Company, any
Affiliate of the Company, or their respective principals or management, whether
or not during the term of this Agreement, the Executive agrees not to bring any
legal proceeding or take any legal action to seek to enjoin or otherwise impede
the purchase, sale, financing, refinancing, development, establishment or
operation of any business venture or entity in which any of such persons or
entities has any interest.

7.   MISCELLANEOUS.

     (a) FREEDOM TO CONTRACT. The Executive represents that he is free to enter
into this Agreement and carry out his obligations hereunder without any conflict
with any prior agreements, and that he has not made and will not make any
agreement in conflict with this Agreement.
     (b) ENTIRE AGREEMENT. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter.
Without

- 10 -



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, the Prior Agreement is terminated in
its entirety as of the Effective Date.
     (c) SPECIFIC ENFORCEMENT. The parties acknowledge and agree that the
Executive’s breach of the provisions of Sections 6 and 7 of this Agreement may
cause irreparable harm to the Company, that the remedy of damages will not be
adequate for the enforcement of such provisions, and that such provisions may be
enforced by equitable relief, including injunctive relief, which relief shall be
cumulative and in addition to any other relief to which the Company may be
entitled.
     (d) BINDING EFFECT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the respective parties. Without the express written
consent of the other party, neither the Company nor the Executive may assign any
duties or right or interest hereunder or right to receive any money hereunder
and any such assignment shall be void; provided, however, that without the
Executive’s consent the Company may assign its rights and obligations hereunder
in their entirety to any successor to all or substantially all of its business,
whether affected by merger or otherwise. The preceding sentence, however, shall
not prevent the transfer of any right or interest to receive any money hereunder
by the Executive by way of testamentary disposition or intestate succession. The
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition or property or
stock, liquidation or otherwise) to all or a significant portion of the assets
of the Company, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed by a successor, this Agreement shall continue to be binding upon the
Company and any successor and assign shall be deemed the “Company” for purposes
of this Agreement.
     (e) SEVERABILITY. In the event any provision of this Agreement shall be
determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances.
     (f) NOTICES. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid or sent by written
telecommunication or telecopy, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified to the other party hereto in accordance with this Section 7(f):

- 11 -



--------------------------------------------------------------------------------



 



If to the Company, to:
Wheeling-Pittsburgh Steel Corporation
1134 Market Street
Wheeling, WV 26003
Attention: Chief Executive Officer
Telecopy: 304-234-2690
with a copy to the Company’s Chief Financial Officer at the same address.
If to the Executive, at his last residence shown on the records of the Company.
Any such notice shall be deemed to have been received (i) if delivered
personally, when received, (ii) if sent by overnight courier, when sent,
(iii) if mailed, two (2) days after being mailed as described above and (iv) in
the case of facsimile transmission, when confirmed by facsimile machine report.
     (g) ARBITRATION OF CLAIMS. The parties hereto agree that except as provided
in Section 7(c) above any dispute hereunder, or otherwise relating to the
Executive’s relationship with the Company, whether or not arising during the
term of this Agreement, shall be resolved by submission to final and binding
arbitration held in Pittsburgh, Pennsylvania or as otherwise mutually agreed
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then existing, and judgment on any arbitration
award may be entered in any court of competent jurisdiction. Any cause of action
or matter in dispute is hereby waived unless arbitration proceedings are
initiated by the complaining party within one (1) year from the later of the
accrual of the cause of action or the date on which the cause of action should
reasonably have been discovered. The Executive and the Company agree any such
arbitrator shall not be empowered to amend or modify this Agreement or any other
relevant agreement in any respect and further agree that the arbitrator shall
not have the jurisdiction to award punitive damages and shall be without the
authority to award relief other than monetary damages. Executive and the Company
understand and agree that the Company shall bear the arbitrator’s fee and any
other type of expense or cost that Executive would not be required to bear if
Executive were free to bring the dispute or claim in court as well as any other
expense or cost that is unique to arbitration. Except as provided in Section
7(i) below, Executive and the Company shall each pay their own attorneys’ fees
incurred in connection with an arbitration, and the arbitrator will not have
authority to award attorneys’ fees unless a statute or contract at issue in the
dispute authorizes the award of attorneys’ fees to the prevailing party, in
which case the arbitrator shall have the authority to make an award of
attorneys’ fees as required or permitted by applicable law. If there is a
dispute as to whether Executive or the Company is the prevailing party, the
arbitrator will decide this issue. Any cause of action or matter in dispute is
hereby waived unless arbitration proceedings are initiated by the complaining
party within one (1) year from the later of the accrual of the cause of action
or the date on which the cause of action should reasonably have been discovered.

- 12 -



--------------------------------------------------------------------------------



 



     (h) JURY & PUNITIVE DAMAGES WAIVER. EACH PARTY EXPRESSLY WAIVES ANY AND ALL
RIGHTS THAT HE OR IT MAY HAVE TO HAVE ANY DISPUTE (WHETHER OR NOT ARISING DURING
THE TERM OF THIS AGREEMENT) HEREUNDER OR OTHERWISE RELATING TO THE EXECUTIVE’S
RELATIONSHIP WITH THE EMPLOYER OR ANY AFFILIATE TRIED BEFORE OR DETERMINED BY A
JURY OR TO CLAIM OR RECOVER PUNITIVE DAMAGES.
     (i) REIMBURSEMENT OF LEGAL FEES. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel or incur other costs and
expenses in connection with the enforcement of any or all of his rights under
Agreement, and provided that the Executive substantially prevails in the
enforcement of such rights, the Company shall pay (or the Executive shall be
entitled to recover from the Company, as the case may be) the Executive’s
reasonable attorneys’ fees and costs and expenses in connection with the
enforcement of his rights, including the enforcement of any arbitration award,
up to $50,000 in the aggregate.
     (j) AMENDMENT. This Agreement may be modified only by an instrument in
writing executed by the parties hereto.
     (k) INTERPRETATIVE MATTERS; COUNTERPARTS. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. No delay or omission by
either party hereto in exercising any right, power or privilege hereunder shall
impair such right, power or privilege, nor shall any single or partial exercise
of any such right, power or privilege preclude any further exercise thereof or
the exercise of any other right, power or privilege. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.
     (l) GOVERNING LAW. This Agreement is to be governed and construed according
to the internal substantive laws of the Commonwealth of Pennsylvania.
     (m) CONFLICTS. To the extent that this Agreement conflicts with any
provision, in any handbook, policy manual, rule or regulation, the provisions of
this Agreement shall take precedent.
     (n) CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has made any representations or warranties to
the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.

- 13 -



--------------------------------------------------------------------------------



 



     (o) WITHHOLDING. Any payments provided for in this Agreement shall be paid
net of any applicable tax withholding required under federal, state or local
law.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date and year first above written.

                  WHEELING-PITTSBURGH STEEL CORPORATION
 
           
 
  By:   /s/ John W. Testa           
 
           
 
  Title:       Secretary 
 
           
 
                EXECUTIVE
 
           
 
  /s/ James G. Bradley                                 James G. Bradley


- 14 -



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
In exchange for the severance pay and other benefits set forth in my 2006
Employment Agreement with Wheeling-Pittsburgh Steel Corporation (the “Company”)
effective as of April 1, 2006 (as amended through the date hereof, the
“Employment Agreement”), I forever give up, waive and release any and all
claims, charges, complaints, grievances or promises of any and every kind I may
have up to the date of this Release against the Company, its parent,
Wheeling-Pittsburgh Corporation, and other affiliates and its and their
directors, officers and employees, and related persons, including, without
limitation, my rights under Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Employee Retirement Income Security
Act (“ERISA”), the Equal Pay Act, the Americans with Disabilities Act (“ADA”),
the Age Discrimination in Employment Act (“ADEA”) and other federal and state
statutes prohibiting discrimination on the basis of age, sex, race, color,
handicap, religion and national origin and any common law claims, including
without limitation, claims for defamation, intentional infliction of emotional
distress, intentional interference with contract, negligent infliction of
emotional distress, personal injury, breach of contract, unpaid wages or
compensation, or claims for unreimbursed expenses. This release shall not extend
to any claim to amounts due me in accordance with the terms of my Employment
Agreement after termination of my employment or to claims to indemnity I may
have under the terms of my Employment Agreement, applicable law, or the
Company’s or its parent’s articles of organization or bylaws for having served
as a director, officer or employee of the Company, its parent or any affiliate.
I acknowledge that I have been advised of my right to consult an attorney before
I sign this Release and that I have twenty-one (21) days to consider whether to
sign this Release. If the Release is not received by the Company at the end of
the twenty-one (21) day period, it will be considered expired and withdrawn and
the Company’s severance obligations under my Employment Agreement void. If I
execute this Release prior to the end of the twenty-one (21) day period that has
been provided for me to consider it, I agree and acknowledge that the prior
execution was a knowing and voluntary waiver of my right to consider this
Release for a full twenty-one (21) days, and was due to my conclusion that I had
ample time in which to consider and understand this Release, and in which to
review this Release with my counsel.
Nothing in this Release shall be construed to affect the Equal Employment
Opportunity Commission’s (“Commission”) independent right and responsibility to
enforce the law. I understand, however, that, while this Release does not affect
my right to file a charge or participate in an investigation or proceeding
conducted by the Commission, it does bar any claim I might have to receive
monetary damages in connection with any Commission proceeding concerning matters
covered by this Release.

- 15 -



--------------------------------------------------------------------------------



 



I understand I have the right to revoke this Release within seven (7) days of
signing it. I understand that to revoke this Release, I must notice the Company
in writing in accordance with the notice procedures set forth in my Employment
Agreement.

         
 
 
 
Executive    
 
       
 
  Dated:                                                                 

- 16 -